THIS was a petition in the Harrison Probate Court by Wolford, administrator de bonis non of the estate of Walter, deceased, against Davis and Yeager, former, but removed administrators. The petition charges them with the reception of 151 dollars, belonging to Walter's estate, for which they had not accounted. Davis made default. *?Yeager answered as follows: As to the 151 dollars, he denies that the same “ever came to his hands as such administrator, or in any other way, either separately or jointly with his co-administrator, Davis. He admits that he was present when said sum was paid to Davis, but had nothing to do with the reception of it, nor did it, nor any part of it, ever come to his hands, or in any manner under his control. He knows nothing of the giving of any credits as stated in the petition; but he admits that there was a balance owing said estate from the person who paid Davis the 151 dollars, of about 41 dollars; and that he and his co-administrator agreed that said person so owing said balance should pay the same to Walford, the petitioner, in discharge of a debt the estate owed said Walford, and that said person executed to Walford a note for said amount, for which said administrators took a receipt as for so much money paid Walford, and that they charged themselves with, and accounted for, said 41 dollars,” &c.
W. A. Porter, for the plaintiffs,
C. Dewey, for the defendant.
The cause was submitted to the Court upon the petition, the default of Davis, and the answer of Yeager, and a decree was rendered against both the defendants for the 151 dollars.
This decree was wrong. Administrators are not liable for the mismanagement of their co-administrators, where they are not themselves in any manner culpable. An administrator may be passive without being chargeable. Yeager is not shown to have been more than this. He could not have prevented the payment of this money to Davis, nor compelled the payment of it to himself; and he is not shown to have directed, or positively assented to, its payment to Davis. His participating in the arrangement of the balance of the debt cannot affect the case. Langford v. Gascoyne, 11 Ves. 333, is in point. See, also, Ray v. Doughty, 4 Blackf. 115. — Call v. Ewing, 1 id. 301.
The decree is reversed with costs. Cause remanded, &c.